Citation Nr: 1452370	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  12-15 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic joint pain, to include as due to exposures to environmental hazards in Southwest Asia.

2.  Entitlement to service connection for a back disorder, claimed as bulging disc with degeneration, to include as due to exposures to environmental hazards in Southwest Asia.

3.  Entitlement to service connection a gastrointestinal disorder, claimed as viral syndrome and irritable bowel syndrome, to include as due to exposures to environmental hazards in Southwest Asia.

4.  Entitlement to service connection for nerve damage to the hands, claimed as tremors and shaking of the hands, to include as due to exposures to environmental hazards in Southwest Asia.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1989 to February 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In April 2013, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The claims file includes additional private treatment records which were submitted after the file was transferred to the Board and have not been initially considered by the AOJ.  However, the file includes written statements dated June 2013, December 2013, and January 2014 waiving AOJ consideration of the additional evidence submitted.  See 38 C.F.R. 20.1304(c).  Accordingly the Board finds appellate consideration may proceed without any prejudice to the Veteran.


FINDINGS OF FACT

1.  The evidence establishes the Veteran's chronic pain condition is a qualifying chronic disability manifest to a degree of at least 10 percent.

2.  The Veteran's current back disorder, including degenerative disc disease, did not begin during, or for several years after, active service, and has not otherwise been attributed to his active service.    

3.  The Veteran's current gastrointestinal disorder, including GERD and colitis, did not begin during, or for several years after, active service, and has not otherwise been attributed to his active service.    

4.  The Veteran's current nerve damage to his hands, including carpal tunnel syndrome, did not begin during, or for several years after, active service, and has not otherwise been attributed to his active service.    
 

CONCLUSIONS OF LAW

1.  The criteria for service connection for a chronic pain condition, including fibromyalgia, have been met.   38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2014).

2. The criteria for service connection a back disorder, claimed as bulging disc with degeneration have not been met.   38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2014).  

3.  The criteria for service connection a gastrointestinal disorder, claimed as viral syndrome and irritable bowel syndrome have not been met.   38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2014).  

4.  The criteria for service connection for carpal tunnel syndrome or nerve damage to the hands, claimed as tremors and shaking of the hands have not been met.   38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for several conditions, including as due to environmental hazards from service in Southwest Asia, or as an undiagnosed illness.

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In addition, the law provides for compensation for Persian Gulf veterans suffering from a chronic disability resulting from an undiagnosed illness or medically unexplained chronic multi-symptom illness that became manifest during active duty in the Southwest Asia theater of operations or became manifest to a compensable degree within the prescribed presumptive period and by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317. That is, if an undiagnosed chronic symptom or illness is not manifest in service, the claimed chronic disability must have been manifest to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1).

A "Persian Gulf Veteran" is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).

In this case, the Veteran's DD 214 shows he served in Southwest Asia, including Saudi Arabia and Kuwait, during the Persian Gulf War.  Accordingly the Board finds the Veteran is a Persian Gulf Veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability.

The term 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal disorders).  38 C.F.R. § 3.317(a)(2)(i).  With claims for service connection for a qualifying chronic disability under 38 C.F.R. § 3.317, the Veteran is not required to provide competent evidence linking a current disability to an event during service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  

The Board will now turn to a discussion of each of the Veteran's claimed disorders in turn.

Joint Pain

The Veteran is seeking service connection for generalized joint and muscle pain.  As will be discussed the Board finds the evidence establishes he is entitled to compensation under 38 C.F.R. § 3.317 for this condition.

The Board finds the Veteran's painful condition is a qualifying "medically unexplained chronic multisymptom illness that is defined by a cluster of signs of symptoms," in this case primarily pain.  38 C.F.R. § 3.317(a).  Throughout the period on appeal the Veteran has consistently described a general pain in his joints and muscles since his separation from active service.  Additionally, the file also includes several written statements from the Veteran's friends and family, for example the July 2010 letter from his brother, in which the Veteran's loved ones describe observing his complaints of joint and muscle pain since service.  Therefore, the Board finds the Veteran's consistent lay descriptions of joint and muscle pain are credible.

In addition, the Veteran's consistent lay descriptions of pain are supported by the medical evidence.  On several occasions, the Veteran reported a general feeling of joint and muscle pain while seeking medical treatment.  In May 2013, Dr. Cummings, a private physician, diagnosed the Veteran with fibromyalgia due to the Veteran's complaints of generalized arthralgias and myalgias since his separation from active service.  The physician opined the Veteran's symptoms have worsened over time, and have no known cause.  

Affording all benefit of doubt to the Veteran, the Board finds the medical evidence establishes the Veteran currently has fibromyalgia, a qualifying medically unexplained chronic multisymptom illness under VA regulations.  38 C.F.R. § 3.317(a)(2)(i)(B)(2).

As discussed above, the Veteran has consistently reported his joint and muscle pain began when he returned from active service in 1992.  Therefore, this condition has existed well in excess of six months and is therefore considered chronic under 38 C.F.R. § 3.317(a)(4).
Finally, the Board finds this pain condition became manifest to a degree of 10 percent or more no later than December 31, 2016.  See 38 C.F.R. § 3.317(a)(1)(i).  Under the schedular rating criteria for fibromyalgia, a 10 percent rating is warranted for widespread musculoskeletal pain that requires continuous medication for control.  38 C.F.R. § 4.71a, Diagnostic Code 5025.  In this case, the medical evidence reflects the Veteran takes pain medication, including Naproxen, in order to treat his joint and muscle pain.  Therefore, the Board finds the Veteran's current fibromyalgia is manifest to a degree of at least 10 percent.

Based on the foregoing, the Board finds all elements for service connection for certain disabilities occurring in Persian Gulf veterans have been met.  As discussed above, the Veteran is a Persian Gulf veteran who exhibits objective indications of fibromyalgia that became manifest to a degree of at least 10 percent not later than December 31, 2016.  Additionally the claims file does not contain affirmative evidence the disability was not incurred during military service or was caused by a supervening condition or event, or is the result of the Veteran's own willful misconduct or abuse of alcohol or drugs.  Accordingly, the Board finds all elements of 38 C.F.R. § 3.317 are met and service connection is granted.

Back

The Veteran is also seeking service connection for a back disorder.  Service treatment records reflect that in April 1990 the Veteran injured his back when he fell off a vehicle.  The medical professional noted the pain did not radiate, but instead was localized on his left flank.  An x-ray showed no significant abnormality.

Although no separation examination could be found in the claims file, the available service treatment records do not reflect the Veteran sought any additional treatment for back pain during his active service.  Therefore, although the Veteran did seek treatment for back pain during active service, service treatment records do not establish he developed a chronic back disability during active service.

The claims file also does not establish the Veteran sought any treatment for back pain shortly after his separation from active service.  Instead, the earliest relevant post-service treatment record is from February 2002, ten years after the Veteran's separation from active service.  At that time, the Veteran fell off a ladder at his house and sought treatment for back pain, although no diagnosis was indicated.

At his hearing, the Veteran testified that he injured his back in 1990 during active service, and then reinjured his back in 2003 when he pulled a muscle.  Post-service medical records reflect that in October 2003 he sought private treatment for back pain, especially on his right side, after moving a heavy object.  The medical professional noted the Veteran had decreased range of motion, and recommended bed rest with ice and heat for forty-eight hours.

The Veteran then sought intermittent medical treatment for back pain for the next few years.  In April 2008, he reported a ten year history of intermittent back pain.  An x-ray revealed degenerative disc disease (DDD) at L1 and L2.  Dr. Williamson indicated the Veteran's diagnosed DDD began in April 2007, approximately fifteen years after the Veteran's separation from active service.  Following his diagnosis of DDD, the Veteran attended physical therapy for his back pain.

These private treatment records from 2003 through 2009 do not contain any medical opinion relating the Veteran's current back disorder to his active service.  Additionally, because these records reflect the Veteran experiences a diagnosed back disorder, including degenerative disc disease, the regulations relating to an undiagnosed chronic multisymptom illness do not apply.  38 C.F.R. § 3.317.  

In November 2010, the Veteran was provided with a VA examination.  The examiner reviewed the Veteran's full claims file, including the 1990 in-service injury to the Veteran's back, and personally interviewed and examined the Veteran.  The Veteran reported that since separation from active service I "probably threw my back out several times."  An x-ray was conducted which was "essentially normal."  The examiner diagnosed the Veteran with lumbar strain, but opined the currently diagnosed lumbar spine was not related to the Veteran's active service.  The examiner explained that service treatment records reflect the Veteran's in-service April 1990 back injury resolved, and there was no additional treatment until approximately 2003, thirteen years later.  The examiner also noted the 2003 reports of back complaints were associated with separate post-service injuries, including falling from a ladder, moving heavy objects, and long work hours.  Because this examiner's report provided a negative nexus opinion and a complete rationale, the Board finds this report provides probative evidence against the Veteran's appeal.

More recently, a November 2013 spinal MRI revealed the Veteran had degenerative disc disease, spondylosis, and a herniated disc.  However, the reviewing physician did not provide any opinion relating these currently diagnosed back disorders to the Veteran's period of active service.

Based on all the foregoing, the medical evidence does not establish the Veteran's currently diagnosed back disorders began during, or were otherwise caused by, his active service.  He did not seek any medical treatment for his back until several years after his separation from active service, and the claims file does not include the opinion of a medical professional relating the Veteran's current back disorders to his active service.  Instead, the VA examiner provided a probative opinion against the Veteran's appeal.

The lay evidence also does not establish the Veteran's current back disorders are related to his active service.  As a lay person, the Veteran is considered to be competent to report what comes to him through his senses, such as experiencing pain in his back.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, as discussed above, during his hearing the Veteran testified that his back pain began in 2003 after he re-hurt his back.  Therefore, the Veteran's testimony reflects his current back pain began several years after active service, and the Veteran related his pain to a post-service injury.

The claims file also includes several written statements from the Veteran's friends and family which describe his current back pain.  However, these written statements provide contradictory evidence about when his back pain began.  For example, his sister described the Veteran experiencing pain in his back since his separation from active service.  However, in an August 2011 written statement, the Veteran's mother-in-law described she met the Veteran after he returned from active duty and he was "in good physical shape."  She described that "over the years" he began to complain about back pain.  Therefore, although some of the written statements of support suggest the Veteran's back pain started during active service, other statements provide evidence against his appeal, instead suggesting his back pain began years after his separation from active service.

Therefore, the competent lay evidence, including the Veteran's own statements, also does not establish the Veteran's current back pain began during, or was otherwise caused by, his active service.

Based on all of the foregoing, the evidence does not establish the Veteran's currently diagnosed back disorders began during, or were otherwise caused by, his active service.  Although he injured his back during active service, service treatment records do not reflect he developed any chronic back disorder during service.  Instead, he did not seek any medical treatment for his back disorder until approximately ten years after his separation from active service and following post-service injuries.  Additionally, no medical opinion related the Veteran's current back disorders to his active service, but instead the VA examiner provided a probative opinion against the Veteran's claim.  Finally, the lay testimony, including the Veteran's own statements, suggest his back pain started several years after his separation from active service.  Accordingly, the elements of service connection have not been met and his appeal is denied.

Gastrointestinal Disorder

The Veteran is also seeking service connection for a gastrointestinal disorder, claimed as viral syndrome and irritable bowel syndrome.  Service treatment records were carefully reviewed and considered.  In October 1991, the Veteran sought medical treatment for diarrhea for approximately the past two days.  He was prescribed kaopectate to treat his symptoms and advised to return if his stools were bloody.  However, the available records do not reflect the Veteran sought any additional treatment for his diarrhea, or any other gastrointestinal symptoms, during active service.  Therefore, although the Veteran experienced some gastrointestinal symptoms, including diarrhea, the service treatment records do not reflect he developed any chronic gastrointestinal disorder during his active service. 
Additionally, post-service medical records do not reflect he sought any treatment for gastrointestinal complaints for more than ten years after his separation from active service.  Therefore, the evidence does not establish the Veteran developed any chronic gastrointestinal disorder shortly after his separation from active service.

In November 2009, more than fifteen years after his separation from active service, the Veteran sought private medical treatment for complaints of nausea and bloating.  An ultrasound of the right upper quadrant noted fatty infiltration throughout his liver, and a possible diagnosis of irritable bowel syndrome (IBS) or colitis was noted.  

The Board has considered that IBS is included on the list of qualifying medically unexplained chronic multisymptom illness as a functional gastrointestinal disorder.  38 C.F.R. § 3.317(a)(2)(i)(B)(3).  However, as will be discussed, subsequent medical evidence does not establish the Veteran has a current diagnosis of IBS.

Instead, additional testing in December 2009, including esophagogastroduodenoscopy biopsy, revealed a diagnosis of hiatal hernia and esophagitis.  In January 2010, Dr. Mattingly reviewed the test results and diagnosed the Veteran with gastroesophageal reflux disease (GERD) and diverticulosis.  However, the medical records did not relate either of these disorders to the Veteran's period of active service.

In November 2010, the Veteran was provided with a VA examination.  The examiner reviewed the claims file, as well as personally interviewed and examined the Veteran.  The examiner noted the Veteran's primary complaint was of post prandial "burning" of the throat.  He had been on medication to treat his reflux symptoms for approximately fifteen years.  Upon examination, the Veteran's abdomen was normal.  The examiner opined there was a lack of sufficient clinical evidence to support a diagnosis of any chronic viral syndrome.

In May 2011, the VA examiner provided an addendum opinion.  The examiner again reviewed the Veteran's medical history and confirmed the Veteran did not have a current diagnosis of IBS.  The examiner explained that although IBS was listed as a differential for a possible diagnosis, subsequent testing, including the full diagnostic workup with upper and lower endoscopy and small bowel follow through, revealed the presence of inflammatory changes due to colitis, not IBS.  Additionally, his symptoms resolved with treatment of his GERD and esophagitis.  Accordingly, the examiner opined that upon completion of the workup, there was no evidence of a diagnosis of IBS.

Therefore, the evidence does not establish the Veteran is currently diagnosed with IBS, a qualifying medically unexplained chronic multisymptom illness under VA regulations regarding Gulf War Syndrome.  38 C.F.R. § 3.317(a)(2)(i)(B)(2).  Instead, the Veteran is diagnosed with known clinical diagnoses of GERD and esophagitis.  Accordingly, these disorders cannot be an undiagnosed chronic multisymptom illness and presumptive service connection is not established.  38 C.F.R. § 3.317.  

The evidence also does not establish the Veteran sought treatment for the symptoms of his diagnosed gastrointestinal disorders until more than fifteen years after his separation from active service, and the evidence does not otherwise relate his currently diagnosed GERD and esophagitis to his period of active service.  Based on all the foregoing, the criteria for service connection have not been established and the Veteran's appeal is denied.

Nerve Damage to Hands

Finally, the Veteran is seeking service connection for nerve damage to his hands, also claimed as tremors and/or shaking in both hands.  Service treatment records were carefully reviewed but do not reflect the Veteran made any complaint or, nor sought any medical treatment for, any tremor or shaking of his hands during active service.

Additionally, post-service medical records do not reflect the Veteran sought any treatment for symptoms associated with nerve damage to his hands for several years following his separation from active service.  Instead, the earliest relevant treatment records are from approximately July 2006, nearly fifteen years after the Veteran's separation from active service.

The July 2006 treatment record reflected carpal tunnel syndrome was indicated in both his wrists.  However, in a November 2010 x-ray taken in conjunction with his VA examination, no abnormalities were noted in either hand.  In the May 2011 addendum, the VA examiner opined there was no clear evidence of symptoms of hand tremor or shaking.  However, when such symptoms were noted, they were related to carpal tunnel syndrome.  The examiner opined the Veteran's carpal tunnel syndrome was more likely related to his post-service occupation than his active service.

Therefore, to the extent the Veteran experienced any nerve damage or tremors in his hands, these symptoms were attributed to carpal tunnel syndrome.  Because his symptoms were attributable to a known diagnosis, presumptive service connection under 38 C.F.R. § 3.317 is not available.  Additionally, the evidence does not establish the Veteran developed any symptoms of carpal tunnel syndrome until more than a decade after his separation from active service.  Finally, the medical evidence does not otherwise relate the Veteran's current carpal tunnel syndrome to his active service.  Instead, the VA examiner opined the Veteran's current disorder was more likely due to his post-service occupation.  Based on all the foregoing, the elements of service connection have not been met, and the Veteran's appeal is denied.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to the veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision, including providing information regarding the criteria for establishing a disability rating and effective date of award.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  In the present case, all required notice was provided by a letter dated June 2010.  Accordingly, the notification requirements of the VCAA have been satisfied as to both timing and content.
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  

The Veteran was also provided with a hearing before the undersigned in April 2013.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  23 Vet. App. 488 (2010).  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by an accredited representative from the Veterans of Foreign Wars, and the VLJ and the representative asked questions regarding the nature and etiology of the Veteran's claimed disorders, specifically regarding any relation to active service.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file.  No such pertinent evidence was identified by the Veteran or his representative.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran was also provided with a VA examination, the report of which, including the subsequent addendum, has been associated with the claims file.  The Veteran and his representative specifically objected to the adequacy of the examination, asserting the examiner stated she did not believe the validity of Gulf War Syndrome.  Regardless of any personal belief the examiner expressed during the examination, the Board finds her report was thorough and adequate, and provided a sound description and opinion of the Veteran's current medical conditions.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  The Board then evaluated the examiner's report in the context of applicable VA regulations, including those regarding Gulf War Syndrome, leading to his partial grant, as discussed above.  Therefore, the Board finds the VA examination, when viewed in conjunction with the subsequent addendum report, was adequate regarding all issues on appeal.  

As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to service connection for chronic joint pain, diagnosed as fibromyalgia, is granted.

Entitlement to service connection for a back disorder, claimed as bulging disc with degeneration, is denied.

Entitlement to service connection for a gastrointestinal disorder, claimed as viral syndrome and irritable bowel syndrome, is denied.

Entitlement to service connection for nerve damage to the hands, claimed as tremors and shaking of the hands, to include carpal tunnel syndrome, is denied.




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


